

115 HRES 819 IH: Recognizing the 110th anniversary of the American Association for Cancer Research, the world’s first and largest professional organization dedicated to the conquest of cancer.
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 819IN THE HOUSE OF REPRESENTATIVESApril 11, 2018Mr. Brady of Pennsylvania (for himself, Mr. Meehan, and Mr. Costello of Pennsylvania) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONRecognizing the 110th anniversary of the American Association for Cancer Research, the world’s first and largest professional organization dedicated to the conquest of cancer. 
Whereas the American Association for Cancer Research (AACR) was founded on May 7, 1907, by eleven distinguished scientists and physicians and held its first scientific meeting on November 15, 1907; Whereas the mission of the AACR is to prevent and cure all cancers through research, education, communication, collaboration, funding for cancer research, and advocacy; 
Whereas in the last 110 years, the AACR has grown from a charter membership of 34 researchers into a global, diverse membership of over 40,000 laboratory, translational, and clinical researchers; population scientists; other health care professionals; and patient advocates residing in the United States, as well as 119 other countries and territories around the world; Whereas the AACR marshals the full spectrum of expertise of the cancer community to accelerate progress in the prevention, biology, diagnosis, and treatment of cancer by annually convening more than 30 scientific conferences and educational workshops, the largest of which is the AACR Annual Meeting with about 22,000 attendees; 
Whereas the membership of the AACR, which has included 62 Nobel Laureates, has made groundbreaking discoveries that have transformed our understanding of cancer and improved the outlook and quality of life for cancer patients; Whereas the AACR publishes eight prestigious, peer-reviewed scientific journals; a magazine for cancer survivors, patients, and their caregivers; a publication for the public describing advances in cancer research; and a publication that informs the public about cancer and the value of cancer research and how it improves public health; 
Whereas the AACR, through the work of the AACR Foundation, funds meritorious research directly as well as in partnership with numerous cancer organizations, providing expert peer review, grants administration, and scientific oversight of team science and individual investigator grants in cancer research that have the potential for near-term patient benefit; and Whereas the AACR actively communicates with legislators and other policymakers about the importance of cancer research and related biomedical science in saving lives from cancer: Now, therefore, be it 
That the House of Representatives— (1)recognizes the 110th anniversary of the American Association for Cancer Research; and 
(2)expresses confidence that the AACR will honor its distinguished history through continuing to advance scientific progress in the fight against cancer; leading and supporting effective collaborations; disseminating research discoveries, including groundbreaking studies that are transforming our understanding of cancer and leading to life-saving treatments; training the next generation of cancer researchers; and advocating for robust, sustained, and predictable annual funding increases for research that will improve the lives of the millions of cancer patients and survivors throughout the world. 